Berry, J.
By the Cowrt The defendants having been convicted before a justice of the peace of an assault and battery, fined, and committed until their fines and the costs should be paid, took an appeal to the District Court for Dakota county. They there moved for a dismissal of the appeal, as appears by the Clerk’s minutes; and for a dismissal of the cause, and for their own discharge, as appears by the settled case. The motion was based upon certain alleged errors in the proceedings before the justice, but it was not claimed that the justice had not jurisdiction of the subject matter of the prosecution, nor that the defendants were not legally brought before him upon a proper complaint and warrant, so that he acquired jurisdiction of their persons. Whether the proceedings before the Justice were substantially. erroneous, so that if. overhauled, in some way, they could have been .set aside and the defendants discharged, or not, we conceive to be unimportant as the case now stands.
We infer from the paper book that the appeal to the District Court was taken either upon questions of fact, or upon questions of law and fact, though the paper book does not enable us to determine which. And in either case the action *522was to be “ tried in the same manner as if originally commenced in the District Court.” Laws 1865, p. 50; G. S., p. 443, see. 150 ; Laws 1867, p. 128, sec. 3. If the complaint and warrant were insufficient, or if for any reason the Justice had no jurisdiction of the defendants, or of the subject of the action, the District Court might dismiss and discharge upon, motion. If the papers were sufficient, and the justice had the requisite jurisdiction, then the fact that errors have been committed by the Justice in the course of the proceedings before him, was not a reason for dismissing the appeal, or the cause, or discharging the defendants.
But it was a good reason for a re-trial, and upon that those errors might be avoided or corrected. That re-trial the statutes gives, and the defendants had the benefit of the same.
Judgment affirmed.